Citation Nr: 1105325	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
bilateral cavus foot with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from August 1977 to May 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

In a May 2009 statement, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  As 
he is service-connected for other disabilities than the one 
currently at issue, this matter is referred to the RO for the 
appropriate consideration.  He also asked that claims for service 
connection for a wrist condition and a back condition be 
reopened.  Moreover, in the May 2009 statement the Veteran 
requested that his wife be added as a dependent.  As these 
matters have not yet been adjudicated, they are referred to the 
RO for the appropriate consideration.  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
there is additional evidentiary development that needs to be 
accomplished.  

In August 2007 the Veteran was accorded a compensation and 
pension (C&P) feet examination.  During the examination the 
Veteran reported stiffness and dull pain in the entire foot with 
sharp pain rated as 6/10 on top of the foot.  He stated that he 
had limitation in his feet.  The left foot revealed 0 degrees of 
dorsiflexion of the ankle with elevated arch and normal alignment 
of the forefoot and hind foot.  The right foot revealed a high 
arch with normal alignment of the Achilles.  Forefoot and 
hindfoot toes were in normal position bilaterally.  The diagnosis 
was bilateral cavus foot with degenerative changes.  However, the 
examination did not fully address whether the Veteran had met the 
criteria for a disability rating in excess of 30 percent.  As 
such, the examination is inadequate.  

Once the Secretary undertakes to provide an examination, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Also, the Board notes that the Veteran's file contains 
documentation indicating that he has filed a claim for Social 
Security Administration (SSA) disability benefits.  It does not 
appear, however, that the administrative decision has been 
associated with the Veteran's claims file.  The Court has held 
that VA's duty to assist encompasses obtaining medical records 
that supported an SSA award of disability benefits as they may 
contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Those records should be 
requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from August 17, 
2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO/AMC should associate with 
the claims file VA medical records 
pertaining to the Veteran from the 
Mountain Home VAMC dating from August 
17, 2007, to the present. 

2.  Request, directly from the SSA, 
complete copies of any determination 
on a claim for disability benefits 
from that agency and the medical 
documentation considered by SSA.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the Veteran must be informed in 
writing pursuant to 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be accorded the 
appropriate VA examination for foot 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected bilateral pes cavus 
disability with degenerative changes.  
In addition, the examiner should 
address with respect to both feet 
whether there is marked 
contraction of the plantar fascia 
with dropped forefoot, whether all 
toes are hammer toes, whether 
there are very painful 
callosities, and whether there is 
a marked varus deformity.  All 
necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  Ensure that the above development 
has been completed in accordance with 
the above directives.  After 
undertaking any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


